 



Exhibit 10.3
Execution Copy
 
CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
Among
REGENCY ENERGY PARTNERS LP,

REGENCY GAS SERVICES LP,
REGENCY GP LLC,
REGENCY GP LP,
REGENCY OLP GP LLC,
And
REGENCY ACQUISITION LP
EFFECTIVE AS OF
FEBRUARY 3, 2006
 

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
     This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of
February 3, 2006, is entered into by and among REGENCY ENERGY PARTNERS LP, a
Delaware limited partnership (“MLP”), REGENCY GAS SERVICES LP, a Delaware
limited partnership (“OLP”), REGENCY GP LLC, a Delaware limited liability
company (“GP LLC”), REGENCY GP LP, a Delaware limited partnership (the “General
Partner”), REGENCY ACQUISITION LP, a Delaware limited partnership
(“Acquisition”) and REGENCY OLP GP LLC, a Delaware limited liability Company
(“OLP GP”). The parties to this agreement are collectively referred to herein as
the “Parties.” Capitalized terms used herein shall have the meanings assigned to
such terms in Section 1.1.
RECITALS
     WHEREAS, Acquisition and the General Partner have formed MLP, pursuant to
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
for the purpose of engaging in any business activity that is approved by the
General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware LP Act.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, the following actions have been taken prior to the Closing:
          1. Regency Acquisition LLC, a Delaware limited liability company and
the predecessor to Acquisition (“Acquisition LLC”) formed GP LLC, under the
terms of the Delaware Limited Liability Company Act (the “Delaware LLC Act”),
and contributed $1,000 in exchange for all of the member interests in GP LLC.
          2. GP LLC and Acquisition LLC formed the General Partner, under the
terms of the Delaware LP Act, to which GP LLC contributed $0.01 and Acquisition
LLC contributed $999.99 in exchange for a 0.001% general partner interest and
99.999% limited partner interest, respectively.
          3. The General Partner and Acquisition LLC formed MLP, under the terms
of the Delaware LP Act, to which the General Partner contributed $20 and
Acquisition LLC contributed $980 in exchange for a 2% general partner interest
and a 98% limited partner interest, respectively.
          4. Acquisition LLC formed OLP GP, under the terms of the Delaware LLC
Act, and contributed $1,000 in exchange for all of the member interests in OLP
GP.
          5. HMTF Regency, L.P., a Delaware limited partnership (“HMTF”), formed
Regency Holdings, LLC, a Delaware limited liability company (“Holdings”), under
the terms of the Delaware LLC Act, to which HMTF contributed $1,000 in exchange
for all of the member interest in Holdings.

2



--------------------------------------------------------------------------------



 



          6. HMTF conveyed a 0.001% member interest in Acquisition LLC to
Holdings as a capital contribution, following which HMTF owned a 99.999% member
interest and Holdings owned a 0.001% member interest in Acquisition LLC.
          7. Acquisition LLC filed a certificate of conversion under the
Delaware LLC Act to convert into Acquisition, which is a Delaware limited
partnership, designating Holdings as the general partner with a 0.001% general
partner interest and HMTF as the limited partner with a 99.999% limited partner
interest.
          8. Acquisition conveyed a 0.001% member interest in Regency Gas
Services LLC, a Delaware limited liability company and the predecessor to the
OLP (“Regency Gas LLC”), to OLP GP as a capital contribution, following which
Acquisition owned a 99.999% member interest and OLP GP owned a 0.001% member
interest in Regency Gas LLC.
          9. Regency Gas LLC filed a certificate of conversion under the
Delaware LLC Act to convert into OLP, which is a Delaware limited partnership,
designating OLP GP as the general partner with a 0.001% general partner interest
and Acquisition as the limited partner with a 99.999% limited partner interest.
          10. OLP distributed its working capital assets consisting of cash and
accounts receivable (the “Working Capital”), estimated to be approximately
$48.0 million, to Acquisition (0.001% on behalf of OLP GP).
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), the Parties propose to effect the following
transactions:
          1. Acquisition will convey to the General Partner a limited partner
interest (the “Interest”) in OLP with a value equal to 2% of the equity of MLP
immediately after the Closing (as defined below) as a capital contribution (of
which 0.001% of such conveyance was made to the General Partner on behalf of GP
LLC).
          2. The General Partner will convey the Interest to MLP in exchange for
(a) a continuation of its 2% general partner interest and (b) the issuance to
the General Partner of the IDRs of the MLP.
          3. Acquisition will convey all of its member interest in OLP GP and
its remaining limited partner interest in OLP to MLP in exchange for
(a) 19,103,896 Subordinated Units in MLP (representing a 49.0% interest),
(b) 5,353,896 million Common Units in MLP (representing a 13.7% interest) and
(c) the right to receive $197.0 million to reimburse Acquisition for certain
capital expenditures.
          4. The public, through the Underwriters, will contribute approximately
$275.0 million in cash, less the Underwriters’ spread of $16,671,875 million and
the Representatives’ structuring fee of $1,375,000 million, in exchange for
13,750,000 Common Units in MLP (representing a 35.3% interest).
          5. MLP will (a) pay transaction expenses associated with the
transactions contemplated by this Agreement (including $9.0 million in fees to
terminate a financial advisory

3



--------------------------------------------------------------------------------



 




and monitoring and oversight agreement with an affiliate of HMTF) in the amount
of approximately $12.0 million (exclusive of the Underwriters’ discount and the
Representatives’ structuring fee), (b) distribute $197.0 million to Acquisition
to reimburse Acquisition for certain capital expenditures, and (c) contribute
$48.0 million to OLP, which, in turn, repays $37.0 million of working capital
borrowings under the revolving portion of its credit facility.
          6. The 98% limited partner interest of Acquisition in MLP will be
redeemed and the initial capital contributions of Acquisition will thereupon be
refunded and any interest or other profit that may have resulted from the
investment or other use of such initial capital contribution will be distributed
to Acquisition.
          7. The agreements of limited partnership and the limited liability
company agreements of the aforementioned entities will be amended and restated
to the extent necessary to reflect the applicable matters set forth above and as
contained in this Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
DEFINITIONS
          Section 1.1 The following capitalized terms shall have the meanings
given below.
               (a) “Agreement” means this Contribution, Conveyance and
Assumption Agreement.
               (b) “Assets” has the meaning assigned to such term in Section 4.1
of this Agreement.
               (c) “Common Unit” has the meaning assigned to such term in the
Partnership Agreement.
               (d) “Effective Time” shall mean 8:00 a.m. New York, New York time
on the date of consummation of the Offering.
               (e) “IDRs” means “Incentive Distribution Rights” as such term is
defined in the Partnership Agreement.
               (f) “MLP” has the meaning assigned to such term in the opening
paragraph of this Agreement.
               (g) “Offering” means the initial public offering by MLP of Common
Units.
               (h) “Omnibus Agreement” means that certain Omnibus Agreement of
even date herewith, among Acquisition, GP LLC, General Partner, MLP and OLP.

4



--------------------------------------------------------------------------------



 



               (i) “Option” means the option to purchase additional Common Units
granted to the Underwriters in connection with the Offering.
               (j) “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Regency Energy Partners LP dated as of the
Effective Date.
               (k) “Partnership Group” has the meaning assigned to such term in
the Omnibus Agreement.
               (l) “Registration Statement” means the registration statement on
Form S-1 (Registration No. 333-128332) filed by MLP relating to the Offering.
               (m) “Representatives” means UBS Securities LLC and Lehman
Brothers Inc.
               (n) “Subordinated Unit” means “Subordinated Unit” as such term is
defined in the Partnership Agreement.
               (o) “Underwriters” means UBS Securities LLC, Lehman Brothers
Inc., Citigroup Global Markets Inc., Wachovia Capital Markets, LLC, A.G. Edwards
& Sons, Inc. and KeyBanc Capital Markets, a division of McDonald Investments,
Inc.
               (p) “Underwriting Agreement” means the underwriting agreement
dated January 30, 2006, among GP LLC, General Partner, MLP, OLP and Acquisition
and the Underwriters relating to the Offering.
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
          Section 2.1 Contribution of Interest by Acquisition to the General
Partner. Acquisition hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the General Partner, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Interest, as a capital contribution, for good and valuable consideration,
the sufficiency of which is hereby acknowledged, and the General Partner hereby
accepts the Interest as a contribution to the capital of the General Partner (of
which 0.001% of such conveyance is being made on behalf of GP LLC).
          Section 2.2 Contribution of the Interest by the General Partner to
MLP. The General Partner hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to MLP, its successors and assigns, for its
and their own use forever, all right, title and interest in and to the Interest,
as a capital contribution, in exchange for (a) a continuation of its 2% general
partner interest in MLP, (b) the issuance by the MLP to the General Partner of
the IDRs, and (c) other good and valuable consideration, the sufficiency of
which is hereby acknowledged, and MLP hereby accepts the Interest as a
contribution to the capital of MLP.
          Section 2.3 Contribution of Member Interest in OLP GP and Limited
Partner Interest in OLP to MLP. Acquisition hereby grants, contributes,
bargains, conveys,

5



--------------------------------------------------------------------------------



 




assigns, transfers, sets over and delivers to MLP, its successors and assigns,
for its and their own use forever, all right, title and interest in and to its
member interest in OLP GP and its limited partner interest in OLP in exchange
for (a) the issuance by the MLP to Acquisition of 19,103,896 Subordinated Units
in MLP, representing 49.0% interest in MLP, (b) the issuance by the MLP to
Acquisition of 5,353,896 Common Units in MLP, representing a 13.7% interest in
MLP, (c) the right to receive $197.0 million to reimburse Acquisition for
certain capital contributions, and (d) other good and valuable consideration,
the sufficiency of which is hereby acknowledged, and MLP hereby accepts such
member interest and limited partner interest as a contribution to the capital of
MLP, and, effective as of the completion of the conveyance to MLP of the limited
partner interest in OLP pursuant to Sections 2.2 and 2.3 of this Agreement,
agrees to be bound by the terms of the Limited Partnership Agreement of OLP with
respect to the limited partner interest in OLP so conveyed to MLP.
          Section 2.4 Underwriters’ Cash Contribution. The Parties acknowledge
that the Underwriters have, pursuant to the Underwriting Agreement, made a
capital contribution to MLP of approximately $275,000,000 in cash ($256,953,125
net to MLP after the underwriting discount of $16,671,875 and the
Representatives’ structuring fee of $1,375,000) in exchange for the issuance by
the MLP to the Underwriters of 13,750,000 Common Units, representing a 35.3%
interest in MLP.
          Section 2.5 Payment of Transaction Costs. The Parties acknowledge
(a) the payment by MLP, in connection with the Closing, of transaction expenses
(including $9.0 million in fees to terminate a financial advisory and monitoring
and oversight agreement with an affiliate of HMTF) in the amount of
approximately $12 million (exclusive of the Underwriters’ spread and the
Representatives’ structuring fee), (b) the distribution by MLP of approximately
$197.0 million in cash to Acquisition to reimburse it for certain capital
expenditures, (c) the distribution by MLP of approximately $48.0 million in cash
to OLP, and, in turn the repayment of $37.0 million by OLP of working capital
borrowings under the revolving portion of its credit facility.
          Section 2.6 Redemption of Acquisition’s Interests in MLP. MLP
(a) hereby redeems the interests of Acquisition and (b) hereby refunds and
distributes to Acquisition its initial capital contribution along with 98% of
any interest or other profit that resulted from the investment or other use of
such initial capital contributions.
          Section 2.7 Consent by OLP GP to Conveyances in OLP. OLP GP, pursuant
to Article VI of the Limited Partnership Agreement of OLP dated January 26,
2006, does hereby consent to the transfers and conveyances of the limited
partner interests in OLP effected pursuant to this Agreement and, as of a result
of the transfers and conveyances of the limited partner interests of the
outstanding limited partner interest in OLP to MLP pursuant to Sections 2.2 and
2.3 of this Agreement, admits MLP as a limited partner of OLP.
ARTICLE 3
ADDITIONAL TRANSACTIONS
          Section 3.1 Purchase of Additional Common Units. If the Option is
exercised in whole or in part, the Underwriters, will contribute additional cash
to MLP in

6



--------------------------------------------------------------------------------



 



exchange for up to an additional 2,062,500 Common Units on the basis of the
initial public offering price per Common Unit set forth in the Registration
Statement, net of underwriting discounts and the Representatives’ structuring
fee.
          Section 3.2 Redemption of Common Units. MLP hereby agrees to redeem a
number of Common Units held by Acquisition equal to the number of Common Units
issued to the public, through the underwriters, upon exercise of the Option, if
any, at a redemption price per Common Unit equal to the initial public offering
price per Common Unit set forth in the Registration Statement, net of
underwriting discounts and the Representatives’ structuring fee.
ARTICLE 4
TITLE MATTERS
          Section 4.1 Encumbrances.
          (a) Except to the extent provided in any other document executed in
connection with this Agreement or the Offering, the contribution and conveyance
(by operation of law or otherwise) of the various assets owned as reflected in
this Agreement (collectively, the “Assets”) are made expressly subject to all
recorded and unrecorded liens (other than consensual liens), encumbrances,
agreements, defects, restrictions, adverse claims and all laws, rules,
regulations, ordinances, judgments and orders of governmental authorities or
tribunals having or asserting jurisdictions over the Assets and operations
conducted thereon or in connection therewith, in each case to the extent the
same are valid and enforceable and affect the Assets, including all matters that
a current survey or visual inspection of the Assets would reflect.
          (b) To the extent that certain jurisdictions in which the Assets are
located may require that documents be recorded in order to evidence the
transfers of title reflected in this Agreement, then the provisions set forth in
Section 4.1(a) immediately above shall also be applicable to the conveyances
under such documents.
          Section 4.2 Disclaimer of Warranties; Subrogation; Waiver of Bulk
Sales Laws.
          (a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING INCLUDING THE
OMNIBUS AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES
HAS MADE, DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS,
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL
OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR
CONDITION OF THE ASSETS INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL
CONDITION OF THE ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS

7



--------------------------------------------------------------------------------



 



SUBSTANCES OR OTHER MATTERS ON THE ASSETS, (B) THE INCOME TO BE DERIVED FROM THE
ASSETS, (C) THE SUITABILITY OF THE ASSETS FOR ANY AND ALL ACTIVITIES AND USES
THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE ASSETS OR THEIR
OPERATION WITH ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE ASSETS. EXCEPT TO THE EXTENT PROVIDED IN ANY
OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
OFFERING INCLUDING THE OMNIBUS AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT
EACH HAS HAD THE OPPORTUNITY TO INSPECT THE RESPECTIVE ASSETS, AND EACH IS
RELYING SOLELY ON ITS OWN INVESTIGATION OF THE RESPECTIVE ASSETS AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES. EXCEPT TO THE
EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH
THIS AGREEMENT OR THE OFFERING INCLUDING THE OMNIBUS AGREEMENT, NONE OF THE
PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS FURNISHED BY ANY AGENT,
EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING
INCLUDING THE OMNIBUS AGREEMENT, EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF THE ASSETS AS PROVIDED FOR
HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE
ASSETS ARE CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN
THIS SECTION. THIS SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE
TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN
NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS THAT MAY ARISE
PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET
FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING, INCLUDING THE OMNIBUS AGREEMENT.
          (b) The contributions of the Assets made under this Agreement are made
with full rights of substitution and subrogation of the respective parties
receiving such contributions, and all persons claiming by, through and under
such parties, to the extent assignable, in and to all covenants and warranties
by the predecessors-in-title of the parties contributing the Assets, and with
full subrogation of all rights accruing under applicable statutes of limitation
and all rights of action of warranty against all former owners of the Assets.

8



--------------------------------------------------------------------------------



 



          (c) Each of the Parties agrees that the disclaimers contained in this
Section 4.2 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “grant,” “convey,” “bargain,” “sell,” “assign,”
“transfer,” “deliver,” or “set over” or any of them or any other words used in
this Agreement or any exhibits hereto are hereby expressly disclaimed, waived or
negated. In addition, each of the Parties agrees that the “including” means
“including without limitation.”
          (d) Each of the Parties hereby waives compliance with any applicable
bulk sales law or any similar law in any applicable jurisdiction in respect of
the transactions contemplated by this Agreement.
ARTICLE 5
FURTHER ASSURANCES
          Section 5.1 Further Assurances. From time to time after the Effective
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) more fully to assure that the
applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, or (b) more fully and effectively to vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended so to be and to more fully and effectively carry out the purposes and
intent of this Agreement.
          Section 5.2 Other Assurances. From time to time after the Effective
Time, and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate more fully and effectively to
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, the Parties acknowledge that the parties have used
their good faith efforts to attempt to identify all of the assets being
contributed to the MLP or its subsidiaries as required in connection with the
Offering. It is the express intent of the Parties that the MLP or its
subsidiaries own all assets necessary to operate the assets that are identified
in this Agreement and in the Registration Statement. To the extent any assets
were not identified but are necessary to the operation of assets that were
identified, then the intent of the Parties is that all such unidentified assets
are intended to be conveyed to the appropriate members of the Partnership Group.
To the extent such assets are identified at a later date, the Parties shall take
the appropriate actions required in order to convey all such assets to the
appropriate members of the Partnership Group. Likewise, to the extent that
assets are identified at a later date that were not intended by the parties to
be conveyed as reflected in the Registration Statement, the Parties shall take
the appropriate actions required in order to convey all such assets to the
appropriate party.

9



--------------------------------------------------------------------------------



 



ARTICLE 6
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Effective Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 7, without further action by any party hereto.
ARTICLE 7
MISCELLANEOUS
          Section 7.1 Order of Completion of Transactions. The transactions
provided for in Article 2 and Article 3 of this Agreement shall be completed
immediately following the Effective Time in the following order: first, the
transactions provided for in Article 2 shall be completed in the order set forth
therein; and second, following the completion of the transactions as provided in
Article 2, the transactions, if they occur, provided for in Article 3 shall be
completed.
          Section 7.2 Costs. Except for the transaction costs set forth in
Section 2.4, the OLP shall pay all expenses, fees and costs, including all
sales, use and similar taxes arising out of the contributions, conveyances and
deliveries to be made hereunder and shall pay all documentary, filing,
recording, transfer, deed, and conveyance taxes and fees required in connection
therewith. In addition, the OLP shall be responsible for all costs, liabilities
and expenses (including court costs and reasonable attorneys’ fees) incurred in
connection with the implementation of any conveyance or delivery pursuant to
Section 5.1 or Section 5.2.
          Section 7.3 Headings; References; Interpretation. All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. All references herein to
Articles, Sections, Schedules and Exhibits shall, unless the context requires a
different construction, be deemed to be references to the Articles and Sections
of this Agreement. All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders, and
the singular shall include the plural and vice versa. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
          Section 7.4 Successors and Assigns. The Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.

10



--------------------------------------------------------------------------------



 



          Section 7.5 No Third Party Rights. The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
          Section 7.6 Counterparts. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
          Section 7.7 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas applicable to
contracts made and to be performed wholly within such state without giving
effect to conflict of law principles thereof.
          Section 7.8 Severability. If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
          Section 7.9 Amendment or Modification. This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
          Section 7.10 Integration. This Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to their subject matter. This
Agreement and such instruments contain the entire understanding of the Parties
with respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the parties hereto after the date of this
Agreement.
          Section 7.11 Deed; Bill of Sale; Assignment. To the extent required
and permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the date first above written.

                  REGENCY ENERGY PARTNERS LP
 
                By:   Regency GP LP, its general partner              
 
      By: Regency GP LLC, its general partner
 
           
 
      By:   /s/ James W. Hunt
 
           
 
          Name: James W. Hunt
 
          Title: Chairman, President and Chief Executive Officer

                  REGENCY GAS SERVICES LP
 
                By:   Regency OLP GP LLC, its general partner
 
           
 
      By:   /s/ James W. Hunt
 
           
 
          Name: James W. Hunt
 
          Title: Chairman, President and Chief Executive Officer

              REGENCY GP LLC
 
       
 
  By:   /s/ James W. Hunt
 
       
 
      Name: James W. Hunt
 
      Title: Chairman, President and Chief Executive Officer

                  REGENCY GP LP
 
                By:   Regency GP LLC, its general partner
 
           
 
      By:   /s/ James W. Hunt
 
           
 
          Name: James W. Hunt
 
          Title: Chairman, President and Chief Executive Officer

              REGENCY OLP GP LLC
 
       
 
  By:   /s/ James W. Hunt
 
       
 
      Name: James W. Hunt
 
      Title: Chairman, President and Chief Executive Officer

[Signature Page to the Contribution Agreement]

 



--------------------------------------------------------------------------------



 



                  REGENCY ACQUISITION LP
 
                By:   Regency Holdings LLC, its general partner
 
 
      By:   /s/ Jason H. Downie
 
           
 
          Name: Jason H. Downie
 
          Title: Vice President

[Signature Page to the Contribution Agreement]

 